      Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 AQILLA HOGAN-ROGERS,                              )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )                 CAUSE NO. 4:19-CV-4697
                                                   )
                                                   )                JURY TRIAL REQUESTED
 MCDONALD’S CORPORATION,                           )
                                                   )
         Defendant.                                )


                      ORIGINAL COMPLAINT AND JURY REQUEST
TO THE HONORABLE JUDGE OF THIS COURT

       COMES NOW, Aqilla Hogan-Rogers (“Plaintiff”), complaining of and about McDonald’s

Corporation (“Defendant”), and for cause of action will respectfully show unto this Court the

following:

                                       PARTIES AND SERVICE

       1.       Plaintiff is a citizen of the United States of America and the State of Texas and

currently resides within this Court’s District.

       2.       McDonald’s Corporation (“Defendant”), is Plaintiff’s former employer and is a

foreign for-profit corporation doing business in the State of Texas, and within this Court’s District,

and can be served through its registered agent for service of process, Prentice Hall Corp. System,

211 E. 7th Street, Suite 620, Austin, Texas 78701-3218, or wherever it may be found.

                                        JURISDICTION AND VENUE

       3.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).




                                                                                                    1
      Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 2 of 11



       4.      This Court has supplemental jurisdiction over the Texas state law claims discussed

below under 28 U.S.C. §1376(a) because the claims arise out of the same case or controversy.

       5.      All parties are subject to personal jurisdiction in the Southern District of Texas.

Defendant made itself subject to this Court’s jurisdiction by maintaining a physical presence and

business operations in this District.

       6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 (b) & (c) because

Defendant resides in this District and the events underlying her claim occurred in this District.

                                        NATURE OF THE ACTION

       7.      This is an action brought pursuant to §1981 of the Civil Rights Act of 1866, Title

VII of the Civil Rights of 1964, 42 U.S.C. Section 2000e et. seq. and 42 U.S.C. Section 1981 as

amended by the Civil Rights Act of 1991 (“Title VII”), The Americans with Disabilities Act of

1990 (“ADA”), as amended by the Americans with Disabilities Act Amendments Act of 2008, 42

U.S.C. §12112 and §12203, and the §21 of the Texas Labor Code, on the basis that Plaintiff was

discriminated against because of her race (African-America), and a perceived disability

(pregnancy), and Defendant denied Plaintiff reasonable accommodations. Defendant also

retaliated against Plaintiff for engaging in conduct protected by Title VII and the ADA.

Defendant’s termination of Plaintiff also violated the Texas Labor Code.

                                        CONDITIONS PRECEDENT

       8.      All conditions precedent to jurisdiction have occurred or been complied with.

Plaintiff filed a charge of discrimination within one hundred and eighty days (180) or three hundred

days (300) of the acts complained of herein, and the Plaintiff’s Original Complaint is filed within

ninety (90) days of Plaintiff receiving the EEOC’s Notice of Right to Sue. Exhibits A & B.




                                                                                                    2
     Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 3 of 11



                                CAUSE OF ACTION
      COUNT 1 – RACE AND SEX/GENDER DISCRIMINATION IN VIOLATION OF TITLE VII

       9.      Plaintiff was employed at Defendant’s restaurant located at Hwy 21 E., Bryan,

Texas and later at the company’s restaurant in Navasota, Texas, between 2011 and August 2016,

when she was terminated. Plaintiff is an African-American female.

       10.     Defendant intentionally engaged in unlawful employment practices involving

Plaintiff because of sex (her gender) and race.

       11.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment, in violation of Title VII.

       12.     For example, Plaintiff’s supervisor and area manager for her restaurant was a

Hispanic male, Ramon Bolivar. His actions showed a bias / hostility towards African-American

women. Mr. Bolivar tended to fire African-American employees and replace them with Hispanic

employees. He also frequently humiliated his female employees by making comments such as,

“you are fat, you are ugly, wear some makeup,” while treating male employees with respect and

dignity. Mr. Bolivar once told Plaintiff, he “could not stand black women, especially the ones who

put money in their nasty, sweaty breasts.”

       13.     In addition, in August 2015, while Plaintiff was a general manager of, she asked

Mr. Bolivar for additional staffing because Mr. Bolivar expected her to run the restaurant in a

severely understaffed condition. When her counterpart at another McDonald’s restaurant agreed

to sharing some of his employees with her, allowing them to be scheduled between the two stores.

Mr. Bolivar disallowed this, for no reason.

       14.     Additionally, male general managers working for Defendant’s restaurants located

at the Bryan-College Station location, for which Mr. Bolivar was responsible, were compensated

significantly more than female general managers. During Plaintiff’s work for Defendant, her



                                                                                                3
      Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 4 of 11



overall compensation was mot comparable to that of any of her male colleagues doing the same

work.

        15.    Other instances of discrimination and disparate treatment that Plaintiff experienced

are included in her EEOC charge statements, which are attached hereto as Exhibit A, and

incorporate herein by reference, as if fully set forth here.

        16.    Defendant’s behavior was motivated by discriminatory motives. Defendant’s

behavior was part of a continuous pattern and sequence of events that cumulated to create disparate

and discriminatory effect on Plaintiff. Because of Defendant’s discriminatory behavior, Plaintiff

has suffered damages that were the direct and proximate result of Defendant’s violation of Title

VII, and for which Defendant is liable.

              COUNT 2 –VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

        17.    Defendant is a covered employer to which the ADA applies. During her tenure with

Defendant, Plaintiff was pregnant on two occasions. Her gender and pregnant condition placed her

in a federally protected class under the ADA. During the course of her employment, up to and

including her termination, Defendant violated the ADA by failing to accommodate requests for

reasonable accommodations, and further increasing her work duties and work load after receiving

those accommodation requests.

        18.    Plaintiff’s pregnancies were high-risk pregnancies that ultimately ended with the

deaths of her children shortly after birth. Because, her high risk pregnancies limited at least one of

Plaintiff’s major life activities episodically, Plaintiff is an individual with a disability under the

ADA.

        19.    Alternatively, because Plaintiff was perceived by Defendant as having a disability,

Plaintiff is an individual with a disability under the ADA.




                                                                                                    4
      Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 5 of 11



       20.     Plaintiff was fully qualified for her positions held during the times she was pregnant

and was able to perform all of the ordinary and essential functions of the position.

       21.     Plaintiff requested several accommodations from the Defendant due to her high risk

pregnancies. On each occasion, Defendant failed or refused to accommodate her, and in some

instances increased her work load and duties after receiving her requests.

       22.     For example, in 2014, Plaintiff informed her then supervisor Josh Winters that she

was pregnant and that it was a high-risk pregnancy. However, instead of providing reasonable

accommodations for Plaintiff, such as scheduling her for light duty tasks, Mr. Winters increased

her duties, requiring her to assume the responsibilities of the maintenance technician upon his

leaving the company in December 2014. She was required to physically unload the food delivery

trucks, carry food supplies inside the restaurant, clean the entire restaurant and to perform all other

heavy physical duties which she could not do safely because of her high-risk pregnancy.

       23.     In December 2014, while on vacation and resting, Mr. Winters called Plaintiff and

ordered her to come in to cover the duties of another employee who suddenly quit, despite that fact

that there were other employees that could have covered the quitting employee’s work.

       24.     In February 2015, Plaintiff was required to work 14 hours straight on her feet

although she was 27 weeks pregnant. During that time, due to her heavy work load and standing

on her feet all day, she experienced complications with her pregnancy.

       25.     In February 2015, the restaurant had a plumbing problem and water flooded the

restaurant. Plaintiff had to perform the physical task of dumping out heavy buckets of water.

During this time period, Plaintiff lost her baby.

       26.     In July 2015, I advised Mr. Bolivar, my then supervisor and the Area Manager of

the Bryan-College Station area, that she was pregnant again. She explained to Mr. Bolivar that this




                                                                                                     5
      Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 6 of 11



second pregnancy, like her first, was a high-risk pregnancy. After losing her first baby and

believing it due to her heavy workload during her pregnancy, Plaintiff expected Defendant to

provide reasonable accommodations for her, such as reducing her work load or scheduling her for

light duty tasks. However, Defendant again failed to provide reasonable accommodations to

Plaintiff.

        27.    Plaintiff made complaints to Mr. Bolivar on numerous occasions, and requested

additional staffing to address the severe manpower shortage at her restaurant. But, among other

things, Mr. Bolivar refused to allow her to bring on additional staff to address the severe manpower

shortage at her restaurant. Mr. Bolivar simply ignored her requests, did not support her as her

manager, and required her to perform manual Labor constantly.

        28.    At 32 weeks pregnant, Plaintiff had an emergency C-section on January 13, 2016.

Her baby could not survive and on January 14, 2016, she lost her second child.

        29.    Defendant could have made reasonable accommodations that would have enabled

Plaintiff to perform the essential functions of the job, without risk to her and her unborn child

physically. Defendant did not provide reasonable accommodation. Defendant’s behavior was part

of a continuous pattern and sequence of events that violated the ADA. As a result of Defendant’s

actions, Plaintiff has suffered and will continue to suffer both economic and non-economic harm,

that were the direct and proximate result of Defendant’s violations of the ADA, and for which

Defendant is liable.

              COUNT 3 – PREGNANCY DISCRIMINATION IN VIOLATION OF TITLE VII

        30.    Plaintiff incorporates paragraphs 1-29 by reference as if set forth fully here.

        31.    At the time of the events outlined above, Plaintiff was a pregnant female. Her

gender and pregnant condition placed her in a federally protected class under Title VII. During the




                                                                                                  6
     Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 7 of 11



course of her employment, up to and including her termination, Plaintiff was subjected to

discrimination at her workplace because Defendant treated her in an unfavorable manner that

differed from its treatment of other non-female, non-pregnant general managers under the same

circumstances, and thereby treated her unequally in the terms and conditions of her employment,

because she was pregnant.

       32.     The behavior of Defendant’s supervisory employees, for which Defendant is liable,

was motivated by discriminatory animus. Because of Defendant’s discriminatory behavior,

Plaintiff has suffered damages that were the direct and proximate result of Defendant’s violations

of Title VII, and for which Defendant is liable.

             COUNT 4 – RETALIATION IN VIOLATION OF TITLE VII AND THE ADA

       33.     In early June 2016, only two months after Plaintiff returned from an approved

FMLA leave, an accident that occurred that lead to the closure of the restaurant for approximately

three days due to a fire in the restaurant. Right after the fire, on June 28, 2016, representatives of

Defendant’s Corporate Office visited the Navasota restaurant. During this visit, Plaintiff was

singled out and reprimanded for allegedly violating the security alarm policy. However, the alarm

violation was the directly caused by Mr. Bolivar, not me. A few weeks before the corporate

representatives’ visit, Mr. Bolivar told the entire work team that he would be buying batteries for

the alarm system at the restaurant. Trusting Mr. Bolivars word, since he was her supervisor,

Plaintiff waited for Mr. Bolivar to provide the batteries. However, during the corporate visit when

the issue was raised, Plaintiff was singled out and only Plaintiff was reprimanded among the

general managers for not having a new battery in the store’s alarm system.

       34.     After the corporate visit, Mr. Bolivar fired or suspended most of the employees

working at the restaurant and told Plaintiff that she had 45 days to put the restaurant together.




                                                                                                    7
      Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 8 of 11



Plaintiff had to work more than 12 hours daily, with no help, and was not compensated with

overtime-rate pay. Plaintiff complained about this and similar unfair treatment on multiple

occasions to her supervisors.

        35.     On July 27, 2016, just a week before she was terminated, Mr. Bolivar attempted to

write up Plaintiff for another incident that was not her fault, and for which another employee, Mr.

Kitely, had already been reprimanded and written up. Plaintiff disagreed with, questioned, and

complained about being written up in this circumstance. Plaintiff believes that Defendant was

trying to find a pretextual reason to fire her.

        35.     Finally, on July 28, 2016, Plaintiff emailed Mr. Bolivar, and two other supervisory

employees of Defendant, and complained about the lack of help from Mr. Bolivar once again.

Plaintiff was hoping that the discrimination against her would be addressed and she would be given

the same level of staffing and help as her similarly situated, non-African American colleagues.

However, instead, on August 4, 2016, Defendant retaliated against her for engaging in protected

activity multiple times (lodging complaints about race and sex discrimination, lack of help and

staffing, failure to accommodate her during her high-risk pregnancies, and questioning whether

she should be paid overtime pay) by terminating her employment.

        36.     Because of Defendant’s discriminatory and retaliatory behavior, Plaintiff has

suffered damages that were the direct and proximate result of Defendant’s violation of Title VII

and the ADA, and for which Defendant is liable.

              COUNT 5 – DISCRIMINATION VIOLATING TEXAS LABOR CODE §21.051

        37.     Plaintiff incorporates by reference paragraphs 1-36 as if set forth fully here.

        38.     Defendant’s discriminatory treatment of Plaintiff also violated the Texas

Commission on Human Rights Act, Texas Labor Code §21.051(1), which provides, in pertinent




                                                                                                  8
     Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 9 of 11



part that “An employer…commits an unlawful employment practice if because of

race…disability…sex…discharges an individual, or discriminates in any other manner against an

individual in connection with compensation or the terms, conditions, or privileges of

employment.”

       39.     Because of Defendant’s discriminatory behavior, Plaintiff has suffered damages

that were the direct and proximate result of Defendant’s violations of the Texas Labor Code, and

for which Defendant is liable.

              COUNT 6 – RETALIATION VIOLATING TEXAS LABOR CODE §21.055

       40.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as though fully set forth herein.

       41.     Defendant intentionally retaliated against Plaintiff by terminating Plaintiff because

Plaintiff complained to Defendant about the race, sex, disability and pregnancy discrimination that

Plaintiff experienced while employed with Defendant, in violation of the Texas Commission on

Human Rights Act, Texas Labor Code §21.055.

       42.     Defendant’s behavior was motivated by discriminatory motives. Because of

Defendant’s discriminatory and retaliatory behavior, Plaintiff has suffered damages that were the

direct and proximate result of Defendant’s violation of the Texas Labor Code, and for which

Defendant is liable.

                                          JURY REQUEST

       43.     Plaintiff hereby requests a trial by jury and tenders the appropriate fee.




                                                                                                     9
    Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 10 of 11




                                      RELIEF REQUESTED

       Aqilla Hogan-Rogers respectfully requests that McDonald’s Corporation be summoned to

appear and answer herein, and that upon a final hearing of the cause, judgment be entered for

Aqilla Hogan-Rogers against it for the following:

              a.      All damages that Plaintiff may be entitled to pursuant to this Original
                      Complaint (or any amendment thereto), including, but not limited to, back
                      pay wage, future wages, upgrading, and compensation for benefits not
                      received;

              b.      Compensatory damages, including, but not limited to, emotional distress;

              c.      Punitive damages;

              d.      Attorneys’ fees;

              e.      Pre-judgement interest;

              f.      Post-judgement interest;

              g.      Court costs and fees; and

              h.      Such other and further relief, at law or in equity, that Plaintiff may be
                      entitled to pursuant to this Original Complaint (or any proper amendments
                      thereto).


Dated December 2, 2019




                                                                                             10
Case 4:19-cv-04697 Document 1 Filed on 12/02/19 in TXSD Page 11 of 11




                               Respectfully submitted this day,

                               STEPHENS REED & ARMSTRONG, PLLC

                                  /s/ Marrick Armstrong
                             By: __________________________________
                                   Marrick Armstrong
                                   Attorney-in-Charge
                                   State Bar No.: 24057695
                                   Email: marrick@srapllc.com
                                   Amber Boyd
                                   State Bar No.: 24078250
                                   E-mail: amber@srapllc.com
                                   12234 Shadow Creek Pkwy, Suite 1104
                                   Pearland, Texas 77584
                                   Telephone: (281) 489-3934
                                   Facsimile: (281) 657-7050

                                  ATTORNEYS FOR PLAINTIFF




                                                                         11
